DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations:
            "the gray scale" and "the center of the X-ray image" in line 4;  
            “the intersection of the image” and “the axis of the X-ray beam” in the 5;   
            "the kerma" and the input of the patient” in line 6;
            "the electrical charge" and “the X-ray tube" in line 7;
            "the exposure time" in lines 7 and 8;
             "the exposure time of the patient” and the thickness of the body" in line 8; and
             “the distance d1” in the 9.   
             There are insufficient antecedent basis for those limitations in the claim.
             Claims 2-6 are rejected by their dependence.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boutry-Duthill (US Patent 10,272,268 B2) in view of Boone (US PAP 2008/0292055 A1).
With respect to claim 1, Boutry-Duthil teaches a method for estimating a dose administered to a patient by a radiology system provided with a source of  X-rays and with a flat plate sensor (see abstract; Figs. 1, 3A, 3B, 6 and 8; column 8, line 48 – column 12, line 51), characterized in that: 

    PNG
    media_image1.png
    462
    549
    media_image1.png
    Greyscale
an X-ray image of the patient is acquired using the flat plate sensor (150) (see abstract; Figs. 1, 3A, 3B, 6 and 8; column 8, line 48 – column 12, line 51) but fails to explicitly teach that the gray scale is determined of the pixel at the center of the X-ray image and the kerma is calculated at the input of the patient from the gray scale. 
        Boone teaches method for estimating a dose administered to a patient by a radiology system (see abstract; Figs. 7-13; paragraphs: 0019, 0020, 0071-0095) which explicitly teaches that a gray scale is determined of the pixel at a center of the X-ray image (52) (see paragraphs 0019 and 0020), corresponding to an intersection of the image with an axis of the X-ray beam (see paragraphs 0078 and 0080); 
    PNG
    media_image2.png
    425
    410
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    541
    811
    media_image3.png
    Greyscale
a kerma is calculated (see paragraphs 0080-0095) at an input of the patient from the gray scale, from an electrical charge passing through an X-ray tube of the source, during an exposure time of a patient (16) (see paragraphs 0071-0095), from an thickness of the body of the patient along the axis of the X-ray beam and from a distance that separates an X-ray source (12) from the patient (16) (see paragraphs 0071-0095) in order to provide user with the capabilities to improve computing X-ray dose that is adapted to provide for patient dosimetry on an individual basis according to an actual patient shape (see paragraphs 0039-0050).
          Boutry-Duthill and Boone disclose similar methods/apparatuses for estimating a dose administered to a patient by a radiology system.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teaching of that the gray scale is determined of the pixel at the center of the X-ray image and the kerma is calculated at the input of the patient from the gray scale as suggested by Boone in the method of Boutry-Duthill, since such a modification would provide user with the capabilities to improve computing X-ray dose that is adapted to provide for patient dosimetry on an individual basis according to an actual patient shape.
           It would have been obvious to treat Boutry-Duthill and Boone as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
          With respect to claim 5, Boutry-Duthill (see abstract; Figs. 1, 3A, 3B, 6 and 8; column 8, line 48 – column 12, line 51) as modified by Boone (see abstract; Figs,. 7-13; paragraphs 0019, 0020 and 0080-0095), teaches a method for estimating a dose according to claim 1 (see abstract; Figs. 1, 3A, 3B, 6 and 8; column 8, line 48 – column 12, line 51), characterized in that the background noise is removed from the X-ray image by subtracting therefrom an X-ray image acquired in the absence of irradiation, in order to obtain a de-noised X-ray image (see paragraphs 0030, 0048, 0098, 0107, 0114; claims 2 and 10).
            With respect to claim 6, Boutry-Duthill (see abstract; Figs. 1, 3A, 3B, 6 and 8; column 8, line 48 – column 12, line 51) as modified by Boone (see abstract; Figs,. 7-13; paragraphs 0019, 0020 and 0080-0095), teaches a method for estimating a dose according to claim 5 (see paragraphs 0030, 0048, 0098, 0107, 0114; claims 2 and 10), characterized in that the variations in gain are corrected pixel-by-pixel from said de-noised image, in such a way as to obtain a de-noised image of a uniform intensity for a uniform irradiation of the flat plate sensor (see paragraphs 0030, 0048, 0098, 0107, 0114; claims 2 and 10). 

Allowable Subject Matter

Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 2-4, the most relevant prior art, Boutry-Duthill (US Patent 10,272,268 B2) (see abstract; Figs. 1, 3A, 3B, 6 and 8; column 8, line 48 – column 12, line 51) in view of Boone (US PAP 2008/0292055 A1) (see abstract; Figs,. 7-13; paragraphs 0019, 0020 and 0080-0095), teaches a method for estimating a dose administered to a patient according to claim 1, characterized in that the kerma at the input of the patient is calculated using the expression: 
                    
    PNG
    media_image4.png
    80
    304
    media_image4.png
    Greyscale

where B is a predetermined backscatter factor, dref is a reference distance at which the dosimetry calibration is carried out, a,b,c are coefficients of a calibration law of the flow rate of kerma in the air at said reference distance and // is the coefficient of attenuation of the X rays in water as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

           
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golan (US PAP 2018/0110493 A1; see paragraphs 0003 and 0054) and Falt et al. (US PAP 2015/0100290 A1; see paragraphs 0103, 0106, 0109, 0115, 0124 and 0125) teach the systems and methods for simulation-based radiation estimation and protection for X-ray medical procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./  February 24, 2021